This is an action to recover the sum of $2,056.47, alleged to have been paid by plaintiff to defendant under protest as taxes illegally assessed on plaintiff's property. The property so assessed consisted of the bonds of certain railroad companies and certain bonds of the California Gas and Electric Company of San Francisco, and it is alleged that all of said railroad companies are railroad corporations organized under and by virtue of the laws of the state of California, and that the said gas and electric company is a public service corporation organized under and by virtue of the laws of said state, all of said bonds amounting to the sum of $116,845.00, on which said assessment was levied and collected. It is further alleged "that all of said bonds are and were on the first Monday in March, 1909, at 12 o'clock meridian, secured by mortgage or deed of trust made and executed by said corporations upon property owned by said corporations in the state of California . . . and now assessed to said corporations."
The facts set out in the complaint as constituting the cause of the action are similar in all essential particulars as appeared in Napa Savings Bank v. County of Napa, ante, p. 545, [120 P. 449], decided by this court on November 23, 1911. A general demurrer to the complaint was overruled and plaintiff had judgment, from which defendant appealed. The questions presented in the present case are the same as were decided in the case cited and, on its authority, the judgment herein is affirmed.
Burnett, J., and Hart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on February 14, 1912. *Page 676